             IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
   IN RE:                                           :
                                                    :   Case No. 5-21-bk-00246-HWV
   Richard T. Pollara aka Richard Theodore          :
   Pollara fdba URSA Major Underground              :      Ch. 7
                                                    :
                  Debtor

                       ORDER ALLOWING SECOND EXTENSION
                         OF TIME FOR FILING SCHEDULES


                  Upon consideration of the Second Motion of the above Debtor by his

   attorneys, Doran & Doran, P.C. requesting an additional Forty-Five (45) day extension of

   time in which to file his Schedules, Statement of Financial Affairs, Statement of Attorney

   and Chapter 13 Plan in the above case and as cause has been shown, it is

                  ORDERED that the above Debtor is hereby granted an additional Forty-

   Five (45) days from the original 45 day extension, in which to file his necessary

   documents with the exception of the Matrix which has previously been filed.




   Dated: March 26, 2021                By the Court,



                                        Henry W. Van Eck, Chief Bankruptcy Judge       (CD)




Case 5:21-bk-00246-HWV        Doc 27 Filed 03/26/21 Entered 03/26/21 12:19:01                 Desc
                              Main Document    Page 1 of 1
